DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 24 July 2021 have been considered.  The rejections under section 112 are withdrawn in light of amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
similar to a subtitle or a caption file.  Specification [0017].  The disclosed created standardized data is not created based on monitored behavior.  Rather monitored behavior is compared to the standardized data during playback in order to determine which micro-scenes should be presented.  Specification [0016].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 9-11, 14, and 18-19 is/are rejected under 35 U.S.C. 103 as being obvious over Serce, US 9,607,656 B1 (hereinafter “Serce”), in view of Won et al., US 2014/0023338 A1 (hereinafter “Won”).

As per claims 1, 10, and 18, Serce teaches:
enabling, by a processor of an electronic device, access to first media content (Serce 2:32, “Media content 100”); 
analyzing, by said processor, audio and video data of said first media content with respect to external data associated with said first media content (Serce 2:9-33), where the MPAA’s rating is an external source; 
determining, by said processor, a media type comprising said first media content, wherein said media type comprises media selected from the group consisting of a film, a movie, a television show, a digital book, and an audio track (Serce 4:4-11), where the media content type is determined;
identifying, by said processor based on results of said analyzing, specified attributes of said first media content (Serce 2:32-33, “Media content 100 may be rated R movie because it includes drug use, nudity, and sex”), where drug use, nudity, and sex are claimed attributes; 
assigning, by said processor, time intervals to each attribute of said attributes (Serce 4:4-11), where scenes have start and end times, the claimed time intervals;
assigning, by said processor based on said specified attributes, an overall rating value associated with said first media content (Serce 2:32-33, “Media content 100 may be rated R movie because it includes drug use, nudity, and sex”), where media content is assigned an overall R rating based on the attributes of drug use, nudity, and sex; 
defining, by said processor, micro-scenes of said first media content, wherein each said micro-scene comprises a plurality of audio/video frames of said first media content comprising similar content of said specified attributes (Serce 2:35-38, “For example, in media content 100, scene 105f includes rated R content (e.g., a scene with drug use, nudity, and sex), but the remaining scenes 105a-e and 105g include content at ratings of PG-13, PG, and G.”), where scenes 105a-g are micro-scenes; 
assigning, by said processor based on said time intervals assigned to each said attribute of said specified attributes, a micro-rating value for each micro-scene of said micro-scenes (Serce 2:42-43, “each of scenes 105a-g can be given a rating based on the content of the scene”; 2:59-60, “Scene 105f portrays a sex scene with clothes strewn upon the floor that is rated R.”);
storing within a database, by said processor, said first media content comprising said micro-scenes and each said micro-rating value (Serce 2:45-53), where media content 100 is stored along with ratings for scenes 105a-g such that the ratings can be used in determining to skip scenes;
receiving, by said processor from a user, a request for viewing said first media content (Serce 6:10-44), where a viewer – a claimed user – requests playback of content; 
identifying, by said processor, said user (Serce 6:10-44), where a specific viewer is identified;
additionally analyzing, by said processor, each said micro-scene and each said micro-rating value with respect to a user profile of said user (Serce 6:10-44), where scenes are analyzed with respect to the preferences indicating what types of content are appropriate for playback; 
receiving, by said processor from said user, a selection for disabling access to specified micro-scenes of said micro-scenes (Serce 6:10-44), where the selection of intensity or frequency of types of content disables access to scenes designated with similar content indicators; 
creating, by said processor based on, said time intervals to assigned to each said attribute of said specified attributes, each said micro-rating value, and said specified micro-scenes, standardized data with respect to a discrete and portable format associated with a subtitle or closed caption file (Serce 5:50-63), where the ratings file is the discrete and portable format;
executing, by said processor in response to said selection and based on results of said additionally analyzing, code associated with said disabling access to said specified micro-scenes of said micro-scenes (Serce 6:10-44), where playback of scenes designated with selected content indicators is disabled; and 
presenting, by said processor to said user via a GUI, said first media content without said specified micro-scenes (Serce 6:10-44), where a media content is played without scenes designated with selected content indicators.


receiving, by said processor monitored behavior input associated with monitored behavior of said user during a video media viewing session; or
creating, by said processor based on said monitored behavior input, said time intervals to assigned to each said attribute of said specified attributes, each said micro-rating value, and said specified micro-scenes, standardized data with respect to a discrete and portable format associated with a subtitle or closed caption file.

The analogous and compatible art of Won, however, teaches monitoring behavior of users during a video media viewing session, and switching content being played to age appropriate content when it is determined that a new audience member who is a child enters the playback area (Won [0034]).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Won with those of Serce to compare the ratings file to a profile of a new audience member determined to have entered the playback area during playback by monitoring behavior in order to determine whether the micro-scene being played back is suitable for the new audience member, and if not, to determine to remove the scene from playback.

As per claims 5 and 14, the rejection of claims 1 and 10 is incorporated, and Serce further teaches:
wherein said disabling access to said specified micro-scenes of said micro-scenes comprises: 
determining content types of said specified micro-scenes (Serce 5:24-32, “As one example, profanity, sexual language, and other types of dialogue can be determined by media server 210 by ; and 
removing based on said instructions, at least one micro-scene of said specified micro-scenes based on said content types with respect to said user profile (Serce 6:10-44), where a media content is played without scenes designated with selected content indicators.

As per claim 9, the rejection of claim 1 is incorporated, and Serce further teaches:
providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in the control hardware, said code being executed by the computer processor to implement: said enabling, said analyzing, said identifying, said assigning said overall rating value, said defining, said assigning said micro-rating value, and said storing (Serce 3:42-63), where the architecture is the support service.

Claims 3, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serce, US 9,607,656 B1 (hereinafter “Serce”), in view of Won et al., US 2014/0023338 A1 (hereinafter “Won”), and further in view of Rakshit, US 2018/0227633 A1 (hereinafter “Rakshit”).

As per claims 3, 12, and 20, the rejection of claims 1, 10, and 18 is incorporated, and Serce further teaches:
wherein said disabling access to said specified micro-scenes of said micro-scenes comprises: 
presenting to said user, notifications indicating potential issues associated with viewing said specified micro-scenes (Serce 8:60-9:9), where the alert is the notification; 
receiving from said user, instructions associated with said notifications (Serce 8:60-9:9), where user input is received with respect to the alert; and 
disabling from presentation, by said processor based on said instructions, at least one micro-scene of said specified micro-scenes (Serce 8:60-9:9), where the scene is disabled from playback if the input does not unlock the scene.

Serce, however, does not teach:
pausing said first media content at locations of said specified micro-scenes.

The analogous and compatible art of Rakshit, however, teaches pausing playback before an upcoming objectionable scene to allow a viewer to choose whether to skip or unlock the scene (Rakshit ¶ 0070).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing 
 to combine the teachings of Rakshit with those of Serce to pause the playback of Serce when presenting the alert in order to allow the viewer more time to decide how to respond.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serce, US 9,607,656 B1 (hereinafter “Serce”), in view of Won et al., US 2014/0023338 A1 (hereinafter “Won”), and further in view of Baughman et al., US 2020/0092610 A1 (hereinafter “Baughman”).

As per claims 4 and 13, the rejection of claims 1 and 10 is incorporated, but Serce does not explicitly teach:
wherein said disabling access to said specified micro-scenes of said micro-scenes comprises: 
providing based on additional user profiles, instructions for removing at least one micro- scene of said specified micro-scenes; and 
removing based on said instructions, at least one micro-scene of said specified micro-scenes.

The analogous and compatible art of Baughman, however, teaches that individual viewers may have their own user profile that specify what content they are comfortable viewing (Baughman ¶ 0080).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing 
 to combine the teachings of Baughman with those of Serce to have additional user profiles for each viewer such that different viewers can use the same playback device to watch content appropriate to what they consider appropriate for themselves.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serce, US 9,607,656 B1 (hereinafter “Serce”), in view of Won et al., US 2014/0023338 A1 (hereinafter “Won”), and further in view of Gattis et al., US 2017/0272818 A1 (hereinafter “Gattis”).

As per claims 6 and 15, the rejection of claims 1 and 10 is incorporated, and Serce teaches:
wherein said disabling access to said specified micro-scenes is enabled via execution video scene skipping actions (Serce 6:10-44), where scenes are skipped.

Serce, however, does not teach:
wherein said disabling access to said specified micro-scenes is enabled via execution of actions selected from the group consisting of audio muting actions, video scene skipping actions, video scene blurring actions, and video pixilating actions.



 to combine the teachings of Gattis with those of Serce to expand the scene skipping of Serce to include muting, blurring, or pixelating as in Gattis in order to provide more flexibility in presenting the media content.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serce, US 9,607,656 B1 (hereinafter “Serce”), in view of Won et al., US 2014/0023338 A1 (hereinafter “Won”), and further in view of Pearce et al., US 2020/0169787 A1 (hereinafter “Pearce”).

As per claims 7 and 16, the rejection of claims 1 and 10 is incorporated, but Serce does not teach:
wherein said external data comprises social media data of said user.

The analogous and compatible art of Pearce, however, teaches determining that a movie has sexually explicit content by analyzing social media data (Pearce ¶ 0003-05).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Serce to incorporate social media as in Pearce to determine that, e.g., a particular movie contains sexual content as indicated by social media data of the user’s social network.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serce, US 9,607,656 B1 (hereinafter “Serce”), in view of Won et al., US 2014/0023338 A1 (hereinafter “Won”), and further in view of Allen et al., US 2014/0255004 A1 (hereinafter “Allen”).

As per claims 8 and 17, the rejection of claims 1 and 10 is incorporated, but Serce does not teach:
analyzing, by said processor, subtitle data of said first media content with respect to said external data associated with said first media content, wherein said identifying said specified attributes is further based on results of said analyzing said subtitle data.

The analogous and compatible art of Allen, however, teaches analyzing subtitles to determine if media content contains violence, sexual content, etc. (Allen ¶ 0030).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Allen with those of Serce to analyze subtitles of media content to determine attributes of the content such as violence, sexual content, and inappropriate language, to supplement the MPAA ratings of Serce in order to determine what, specifically, is objectionable about the content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159